Case 1:19-md-02915-AJT-JFA Document 1110 Filed 01/04/21 Page 1 of 1 PagelD# 16915

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

IN RE: CAPITAL ONE CONSUMER )
DATA SECURITY BREACH LITIGATION ) MDL No. 1:19md2915 (AJT/JFA)

)

ORDER

In response to a motion to compel, counsel for the Board of Governors of the Federal
Reserve System (“FRB”) and the Office of the Comptroller of the Currency (“OCC”) arranged
for the delivery of documents for the court to review in camera. As set forth in the orders that
have been entered concerning those documents (Docket nos. 1094, 1104), the undersigned has
completed the in camera review. Accordingly, counsel for the FRB and OCC should make
arrangements to collect the documents that were delivered to the undersigned during the week of
January 11 through 15, 2021.

Entered this 4th day of January, 2021.

____sj__
John F. Anderson

United States Magistrate Judge—

John F. Anderson
Alexandria, Virginia United States Magistrate Judge
